DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 18, 2022, has been entered.
Claim 1 is amended.
The applicant contends that the cited prior art does not teach the presently recited feature of a “physical barrier” which serves to isolate the first and second stations (pp. 6-7).
In response, the examiner does not fully understand the physical barrier’s context of use. The relevant limitation stipulates that said barrier establishes gas isolation between the first and second stations “at the same time the substrate is placed in the first station.” However, for the substrate to be “placed in” a station, the corresponding stage must elevate the substrate to the station’s boundary, as Figure 15 delineates. And by virtue of this elevation, the stage and station together form a sealed environment. Thus, the stage and station are already sufficient to establish the claimed result of gas isolation. It is unclear, then, what value the physical barrier adds to this objective. Complicating matters is the absence of this barrier from Applicant’s drawings. 
With regard to the prior art, Koh elevates the substrate stage (120) to contact the underside of the corresponding station (110), thereby establishing a “vacuum-tight” seal in which the “interior becomes a reaction chamber” [0031]. Thus, Koh already anticipates the claimed result of a first stage, “when disposed at the first station,…provides gas isolation.” Formally, however, Koh does not teach a feature in addition to the stage which both contributes to the result of gas isolation and can be reasonably denoted as a “physical barrier.” Thus, the previous rejections have been withdrawn; subsequent further search, new art has been applied below.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “physical barrier” must be shown or canceled from claims 1 and 10. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “element” and “member,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first heating element” of claim 1;
The “second heating element” of claim 1;
The “transfer member” of claims 1, 8, and 9;
The “third heating element” of claims 12 and 14;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Each of the first, second, and third heating elements will be interpreted as one of a heater, lamp, thermal tape, thermal coils, cooling fan, or coolant coil in accordance with paragraph [0033] of the specification. 
The transfer member (200) will be interpreted as one of a rotating substrate holder or a spider in accordance with paragraphs [0109] and [0112].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 has been amended to recite a “physical barrier configured to move simultaneously with the first stage” to provide gas isolation between the first and second stages “at the same time the substrate is placed in the first station.” As understood by the examiner, the substrate is placed on a lowered stage, and then the stage elevates to its corresponding station to establish gas isolation. Thus, even without the physical barrier, the mere act of the stage forming a seal with its station establishes gas isolation. In fact, an earlier passage of claim 1 recites exactly this: “wherein the first stage, when disposed at the first station…provides gas isolation between the first station and the second station.” It is unclear, then, how the newly recited barrier contributes to a result that was already claimed. In other words, the act of isolating the first and second stations is overdetermined – the act is attributed to both the act of raising the stage to its station and to the physical barrier. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of either the act of elevating a stage to its station or a physical barrier as satisfying the contested limitation.
Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “a physical barrier,” but it is unclear if this further clarifies the “physical barrier” of claim 1, or if claim 10 intends to codify a barrier distinct from that elaborated by claim 1. Clarification is required. To advance prosecution, the examiner will interpret the barrier of claim 10 as further clarifying the barrier of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, 8, and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al., US 2005/0034664, in view of Hatanaka et al., US 7,763,115, Dip, US 2008/0193643, and Abarra et al., US 2014/0105709.
Claims 1, 16: Koh discloses a deposition reactor, comprising:
A first station (110a) configured to contain a substrate ([0024], Fig. 1A);
A second station (110b) configured to contain the substrate;
Wherein the first station contacts the substrate with a first reactant in isolation from the second station [0024];
Wherein the second station contacts the substrate with a second reactant in the absence of the first reactant [0024];
An intermediate space, i.e., the “low position,” disposed below the first and second stations ([0038], Fig. 2B);
A first stage (220a) vertically movable between the intermediate space and the first station, so as to establish a vacuum-tight seal with the station (Figs. 2, [0024, 0038]);
A second stage (220b) vertically movable between the intermediate space and the second station, so as to establish a vacuum-tight seal with the station [0024];
A rotating substrate holder (290), i.e., the “transfer member” [0039];
Regarding those limitations directed to different first and second reactants, the examiner observes that Koh contemplates an embodiment in which each station may couple to a dedicated gas supply system, i.e., “…the gas inlets are fed with gases independently with respect to each other…” [0060]. Necessarily, an operator charges the first station’s delivery system with a different gas than the second station’s delivery system. This is a matter of intended use, whereby Koh’s apparatus is structurally capable of accommodating and supplying a first gas to the first station and a different, second gas to the second station – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Alternatively, the examiner observes that Dip executes an ALD recipe in which a first reactant (90) is supplied to the substrate in a first compartment (76) and a different, second reactant (92) is successively supplied to the substrate in a second compartment (80) ([0040], Fig. 2A). Again, Koh’s system would be capable of reproducing this scheme of provision – the simple act of charging the first and second material sources with different precursors, as well as indexing the substrate to a second station would be sufficient. Further, as Koh’s system is already capable of executing these two acts, its structure would remain intact. Given a first disclosure of a deposition system which is structurally capable of reproducing the deposition recipe of a second reference, an appropriately positioned artisan would consider their combination to be obvious, as applying a known technique to a known device to yield predictable results is within the scope of ordinary skill.
Separately, Koh integrates a heater, i.e., the “heating element,” within each stage [0038]. Given that the stage (120) couples with the upper body (110) to form a “station,” the examiner considers the stage and its integrated heater as being a proper member of said station. In this way, the first and second stations “comprise” first and second heaters, respectively. Although strongly implied, Koh does not expressly assert that the heaters are “independently controllable,” as the claims require. For thoroughness, then, Hatanaka is cited for the teaching of a multi-station deposition reactor, whereby each station includes a dedicated heater to permit localized temperature adjustments (11, 50-54). It would have been obvious to render Koh’s heaters independently controllable to accommodate the varying thermal demands of the unique ALD processes being executed in each of the stations. 
Although Koh executes atomic layer deposition, the reference is silent regarding the precise steps which constitute this process [0027]. In supplementation, Dip describes an analogous deposition reactor directed to the execution of ALD. Dip avails a controller to sequence a substrate through at least two stations, whereby a first reactant is supplied at the first station and a second reactant is supplied at the second [0040]. This cycle is then repeated to generate a film having a desired thickness [0051]. Given that Koh’s apparatus is both structurally capable of executing Dip’s processing sequence and is likewise oriented toward the objective of atomic layer deposition, it would have been obvious to provide dedicated processing gases to each of Koh’s gas inlets (102) and cycle the substrate through the plural stations to achieve the predictable result of building a film of desired thickness.
Lastly, Koh does not appear to disclose a “physical barrier” contributing to the result of gas isolation. Abarra, though, discloses a substrate stage (14) which translates vertically between loading and processing positions (Figs. 2-3). To facilitate the sealing of the stage to the lower boundary of the station, Abarra integrates an O-ring (14a) in the upper surface of the stage [0042]. This O-ring may be taken as the “physical barrier.” It would have been obvious to the skilled artisan to incorporate an O-ring within the upper surface of Koh’s stage to promote the existing desideratum of sealing the processing region. 
Claims 3, 8: Koh’s transfer member (90) is a rotary index table (Fig. 2A).
Claims 4-5: An operator is capable of manipulating the pace of the rotation – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 10: As Figure 1B of Koh delineates, the stations (120) are sealed by physical, vacuum barriers.
Claim 11: Dip provides a gas bearing (86, 88) between the two stations [0037].
Claims 12-14: Koh provides a third station (220c) structured identically to the first two stations (Fig. 2A).
Claim 15: Koh’s transfer member facilitates substrate conveyance through the intermediate space [0038].
Claims 17-21: Temperature regulation is a matter of intended use – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). An operator can manipulate the necessary inputs to achieve the claimed outcomes.
Claim 22: Simply forming the film on the upper, exposed surface of the substrate is sufficient to satisfy this limitation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Dip, Hatanaka, and Abarra, and in further view of Katsuoka et al., US 2004/0131766.
Koh does not name the motor driving the transfer member as a servomotor [0031]. In supplementation, Figure 5 of Katsuoka depicts a rotary substrate support (58) coupled to a servomotor (62) to induce its rotation [0076]. Having established the efficacy of a servomotor for the purpose of rotating a substrate support, it would have been obvious to integrate this mechanism within Koh’s system to achieve the same, predictable result.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Hatanaka et al., US 7,763,115. Hatanaka teaches a deposition reactor comprising first and second stations, whereby corresponding stages elevate between a lowered, loading position and a raised, processing position (Figs. 1a-b). At the latter position, the stage and station formed a sealed reaction chamber (8, 24-65). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716